 Case 8:19-cv-00595-CEH-AEP Document 1 Filed 03/08/19 Page 1 of 23 PageID 1




                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


RUMFISH Y VINO CORPORATION, a                    )   CASE NO.
Belize corporation, and JPL PARTNERS #1          )
LP, a California limited partnership             )   COMPLAINT FOR:
                                                 )
                                                 )   (1)   Breach of Contract
               Plaintiffs,                       )   (2)   Infringement of U.S. Registration;
                                                 )   (3)   False Designation of Origin and
       v.                                        )         Misrepresentation, 15 U.S.C.
                                                 )         §1125(a)(1)(A);
FORTUNE HOTELS, INC., a Florida                  )   (4)   Declaratory Judgment, 28 U.S.C. §§2201
corporation, RIA-SANDPIPER, INC., a              )         and 2202; and
                                                 )   (5)   Cancellation of Trademark, 15 U.S.C.
Florida corporation, RESORT INNS OF              )         §1119.
AMERICA, INC., a Florida corporation,            )
d/b/a TRADEWINDS ISLAND RESORT,                  )   DEMAND FOR JURY TRIAL
and DOES 1-10                                    )

               Defendants.


               COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

       For their Complaint, Plaintiffs Rumfish Y Vino Corporation and JPL Partners #1, LP,

allege as follows:

                                JURISDICTION AND VENUE

       1.      This civil action is for: a state claim of actual and/or anticipatory breach of a

written contract (first cause of action); a federal claim of infringement of U.S. registration 15

U.S.C. §1051 et seq., 15 U.S.C. §1114 (second cause of action); a federal claim of false

designation of origin and misrepresentation, 15 U.S.C. §1051 et seq., 15 U.S.C. §1125(a)(1)(A)

(third cause of action); a federal claim for declaratory judgment, 28 U.S.C. §§2201 and 2202

(fourth cause of action); and a federal claim for cancellation of a U.S. trademark registration, 15

U.S.C. §1119 (fifth cause of action).

                                        GREENSPOON MARDER LLP
                                                  1
 Case 8:19-cv-00595-CEH-AEP Document 1 Filed 03/08/19 Page 2 of 23 PageID 2



       2.      The Court has jurisdiction over the subject matter and personal jurisdiction over

the parties by reason of: 28 U.S.C. §1331 & 1338 (a) and 15 U.S.C. §1121 for the second, third,

fourth, and fifth causes of action; as well as supplemental and pendent jurisdiction under 28

U.S.C. §1367 for the first cause of action.

       3.      The Court also has jurisdiction over the parties and the subject matter of the first

cause of action by reason of 28 U.S.C. § 1332, as there is complete diversity of citizenship

between the parties - and the matter in controversy, exclusive of interest and costs, exceeds the

sum or value of Seventy-Five Thousand Dollars ($75,000).

       4.      Venue is proper in this judicial district for all causes of action, pursuant to 28

U.S.C. §§1391(b), and for the first cause of action pursuant to the agreement between the parties.

                                  GENERAL ALLEGATIONS

       5.      Plaintiff Rumfish Y Vino Corporation (usually “RYV”) is corporation organized

and existing under the laws of Belize, with its principal place of business at Placencia Village

Square, Stann Creek District, Placencia, Belize.

       6.      Plaintiff JPL Partners #1, LP (usually “JPL1”, collectively with RYV “Plaintiffs”)

is a limited partnership organized and existing under the laws of the state of California, with its

principal place of business at 34 N. Palm Street, Ventura, CA 93001.

       7.      Plaintiffs are informed and believe, and based thereon allege that Defendant

Fortune Hotels, Inc. (usually “Fortune”) is a corporation organized and existing under the laws of

the State of Florida, having a principal place of business at 5600 Gulf Boulevard, St. Pete Beach,

FL 33706. Fortune conducts business within this judicial district by selling its services to

customers and offering its services to customers located within this judicial district and

committing some of the acts complained of herein.


                                      GREENSPOON MARDER LLP
                                                2
 Case 8:19-cv-00595-CEH-AEP Document 1 Filed 03/08/19 Page 3 of 23 PageID 3



       8.      Plaintiffs are informed and believe, and based thereon allege that Defendant RIA-

Sandpiper, Inc. (usually “Sandpiper”) is a corporation organized and existing under the laws of

the State of Florida, having a principal place of business at 6000 Gulf Boulevard, St. Pete Beach,

FL 33706. Sandpiper conducts business within this judicial district by selling its services to

customers and offering its services to customers located within this judicial district and

committing some of the acts complained of herein.

       9.      Plaintiffs are informed and believe, and based thereon allege that Defendant

Resort Inns of America, Inc. d/b/a Tradewinds Island Resort (usually “Tradewinds”, collectively

with Fortune and Sandpiper, “Defendants”) is a corporation organized and existing under the

laws of the State of Florida, having a principal place of business at 5600 Gulf Boulevard, St. Pete

Beach, FL 33706. Tradewinds conducts business within this judicial district by selling its

services to customers and offering its services to customers located within this judicial district

and committing some of the acts complained of herein.

       10.     Plaintiffs do not know the true names and capacities of the defendants sued herein

as DOES 1 through 10, inclusive, and therefore sues these defendants by such fictitious names.

Plaintiffs will seek to amend this complaint to allege such names and identities as soon as they

are ascertained. Plaintiffs are informed and believe, and based thereon allege that each of the

fictitiously-named defendants is in some manner responsible, liable and/or obligated to Plaintiffs

in connection with the acts alleged herein.

       11.     Plaintiffs are informed and believe, and based thereon allege that at all times

mentioned herein, each of the Defendants was the subsidiary, sister company, agent, servant,

representative, employee, partner, and/or controlling person of the other Defendants named

herein, and in doing the acts herein alleged were acting as the agents or alter ego for each other.


                                      GREENSPOON MARDER LLP
                                                3
 Case 8:19-cv-00595-CEH-AEP Document 1 Filed 03/08/19 Page 4 of 23 PageID 4



                                 FACTUAL ALLEGATIONS

       12.    Plaintiffs are the owners/operators of restaurants and bars under the name

“RUMFISH y vino”. RYV owns and operates “RUMFISH y vino” in Placencia Belize. JPL1

owns and operates “RUMFISH y vino” in Ventura, California. RYV and JPL1 share common

owners.

       13.    RYV has owned and operated “RUMFISH y vino” in Belize since at least as early

as November 2008. JPL1 has owned and operated “RUMFISH y vino” in Ventura, California

since at least as early as November 2016.

       14.    In 2008, John and Pamela Solomon – owners of RYV – were honeymooning in

Belize when they found the location that would become “RUMFISH y vino”. They formed

RYV, purchased the building, and opened “RUMFISH y vino” by November 2008.

       15.    The Solomons coined the term RUMFISH after considering variations such as

Rum Bar, Fish Bar, Fish Bar Y Vino, Rum Bar Y Vino, Rum Wine and Fish Bar, among many

others. In June 2008, RYV registered the domain name RumfishYVino.com.

       16.    RYV has achieved great success and notoriety, having hosted A-list celebrities,

and having been reviewed in many worldwide publications, including but not limited to Conde

Naste Traveler, US Weekly, Playboy, United Airlines Hemispheres, Forbes, LA Times, and the

Wall Street Journal. “RUMFISH y vino” was also featured in an episode of Reserve Channel’s

YouTube show Ex-Pats – https://www.youtube.com/watch?v=H3pCA9VMa8w – published in

November 2012.

       14.    Since at least as early as November 2008, RYV has continuously and extensively

used the name “RUMFISH y vino” and various RUMFISH-related marks in Belize to identify

the source of its restaurant and bar services and to distinguish its services in the marketplace.


                                    GREENSPOON MARDER LLP
                                              4
 Case 8:19-cv-00595-CEH-AEP Document 1 Filed 03/08/19 Page 5 of 23 PageID 5



RYV operates a website at www.rumfishyvino.com and has continuously operated such website

since at least as early as October 2009.

       15.     In early 2013, RYV was approached by a California-based hotel group to explore

expansion of their restaurant. After serious negotiations, RYV decided against entering into a

deal with this California-based hotel group.

       16.     Following these discussions with the California-based hotel group and other

interested groups, on October 7, 2013, RYV filed US Trademark Application Serial No.

86/084,571 for “RUMFISH y vino” for use with bar and restaurant services, which application

was published for opposition on September 30, 2014. The “RUMFISH y vino” mark was

registered on January 17, 2017 as U.S. Trademark Registration No. 5,124,613. A copy of the

registration from the records of the USPTO is attached to this Complaint and identified as

Exhibit “A”.

       17.     In the fall of 2013, RYV met a person named Hugh Darley from the design and

development group Idea, Inc., who had connections with Norwegian Cruise Lines (“NCL”).

Both Mr. Darley and the president of NCL dined at “RUMFISH y vino” in Placencia on multiple

occasions. Mr. Darley expressed an interest in RYV’s concept and brand, and proposed a

relationship to help spread “RUMFISH y vino” throughout the Caribbean and other ports of call.

       18.     In the spring of 2014, RYV learned that Guy Harvey and one or more of the

Defendants planned to open a restaurant/bar called “Guy Harvey’s Rumfish” in May 2014. In

the months leading up that that announcement, RYV learned of Mr. Darley’s partnership with

NCL, from which they surmised a connection to NCL’s partnership with Guy Harvey and the

Defendants.




                                      GREENSPOON MARDER LLP
                                                5
 Case 8:19-cv-00595-CEH-AEP Document 1 Filed 03/08/19 Page 6 of 23 PageID 6



       19.     Plaintiffs are informed and believe and based thereon allege that Guy Harvey is

an executive with Defendant Resort Inns of America, Inc. Plaintiffs are also informed and

believe and based thereon allege that Defendants operate a number of hotel, resort, and restaurant

properties in the United States, either on their own of in connection with other entities such as

Guy Harvey. Plaintiff are further informed and believe and based thereon allege that Mr. Darly

suggested the RUMFISH name to Guy Harvey and Defendants following his visits to

“RUMFISH y vino” in Placencia and Plaintiffs’ conversations with him.

       20.     On April 11, 2014, RYV filed US Trademark Application Serial No. 86/249,678

for RUMFISH for use with bar services and restaurant services based upon a bona fide intention

to use the mark in United States commerce.

       21.     Plaintiffs are informed and believe and based there on allege, that on or about

May 1, 2014, Defendants or persons associated with Defendants filed US Trademark Application

Serial No. 86/269,370 for RUMFISH GRILL for use with clothing, and restaurant and bar

services based upon an intent to use. Plaintiffs are informed and believe and based there on

allege, that the application was registered on October 13, 2015 as U.S. Trademark Registration

No. 4,832,829 claiming a first use in commerce date of June 2, 2014. A copy of the registration

from the records of the USPTO is attached to this Complaint and identified as Exhibit “B”.

       22.     Plaintiffs are informed and believe and based there on allege, that on or about

May 9, 2014, Defendants or persons associated with Defendants filed US Trademark Application

Serial No. 86/277,703 for GUY HARVEY RUMFISH for use with restaurant and bar services as

an intent to use application. Plaintiffs are informed and believe and based there on allege, that

this application was abandoned.




                                     GREENSPOON MARDER LLP
                                               6
 Case 8:19-cv-00595-CEH-AEP Document 1 Filed 03/08/19 Page 7 of 23 PageID 7



       23.      In or about May 2014, Plaintiffs and Defendants were involved in a dispute

concerning their respective rights to use and register their respective marks incorporating the

term RUMFISH.        The parties entered into negotiations that ultimately resulted in a fully

executed and binding Consent and Settlement Agreement having an effective date of May 23,

2014. A copy of the May 2014 Consent and Settlement Agreement is attached to this Complaint

and identified as Exhibit “C”.

       24.      As part of the Consent and Settlement Agreement, Plaintiffs voluntarily

abandoned their previously filed application serial no. 86/249,678 to register the term RUMFISH

on its own. Plaintiffs acknowledged Defendants’ ownership of and right to use and register the

mark RUMFISH GRILL (and other variations and iterations of the same) in connection with

restaurant services, bar services, and clothing.

       25.      Also as part of the Consent and Settlement Agreement, paid Plaintiffs the sum of

$30,000 as consideration for Plaintiffs’ covenants and obligations therein.          Defendants

acknowledged Plaintiffs’ ownership of and rights to use and register the mark RUMFISH Y

VINO (and other variations and iterations of the same) in connection with restaurant services and

bar services.

       26.      Neither party was to use the other parties’ full trademarks or the term RUMFISH

on its own in connection with restaurant and bar services in the United States. Defendants also

agreed that “any and all uses of the term ‘Rumfish’ [by Defendants] must be used in connection

with and immediately followed by the term ‘Grill’.” (emphasis added)

       27.      By its express terms, the May 2014 Consent and Settlement Agreement is binding

upon not only Fortune, but each of its respective employees, affiliates, subsidiaries, parent

companies, sister companies, agents, officers, directors, shareholders, legal representatives,


                                      GREENSPOON MARDER LLP
                                                7
 Case 8:19-cv-00595-CEH-AEP Document 1 Filed 03/08/19 Page 8 of 23 PageID 8



successors, licensees, and assigns. Plaintiffs are informed and believe and based there on allege,

that Sandpiper and Tradewinds are affiliates, subsidiaries, parent companies, or sister companies

of Fortune and that the terms of the May 2014 Consent and Settlement Agreement are binding

upon them.

       28.     Plaintiffs are informed and believe and based there on allege, that consistent with

the Consent and Settlement Agreement, on or about January 16, 2015, Defendants or persons

associated with Defendants filed US Trademark Application Serial No. 86/505,726 for

RUMFISH GRILL Logo for use with clothing, and restaurant and bar services, all claiming a

first use in commerce date of June 2, 2014, which application was published for opposition on

January 1, 2019.

       29.     In or about March 2016, Plaintiffs became aware of a potential violation of the

Consent and Settlement Agreement by Defendants. Specifically, Plaintiffs became aware of an

announcement by Defendants regarding the opening of “Guy Harvey’s Rumfish Grill” in Tampa

International Airport. The announcement included an artist’s rendering of the signage, which

showed only “Guy Harvey’s Rumfish” – without “Grill”.

       30.     Plaintiffs sent a notice to Defendants regarding their apparent use of RUMFISH in

a manner inconsistent with the Consent and Settlement Agreement.             The response from

Defendants, specifically the President and CEO Timothy R. Bogott, admitted that the artist’s

rendering was in error and acknowledged the name will be displayed as RUMFISH GRILL

“consistent with [the] agreement.”

       31.     Plaintiffs began using their “RUMFISH y vino” mark with bar and restaurant

services in the United States at least as early as November 8, 2016 – two and one-half years after

the effective date of the Consent and Settlement Agreement. Plaintiffs opened “RUMFISH y


                                     GREENSPOON MARDER LLP
                                               8
 Case 8:19-cv-00595-CEH-AEP Document 1 Filed 03/08/19 Page 9 of 23 PageID 9



vino” in Ventura, California in November 2016 and have continuously operated the restaurant

and bar since.

       32.       In or about September 2018, counsel for Defendants contacted Plaintiffs

requesting their position on a proposed addendum to the Consent and Settlement Agreement

whereby Defendants would be permitted to use the terms RUMFISH, RUMFISH BEACH

RESORT, RUMFISH CHARTERS, for clothing, towels, hotel services, resort services,

reservation and lodging service, and fishing services. The parties engaged in discussions over

the next several months, but ultimately did not come to an agreement on an addendum. Plaintiffs

understood that if the parties could not come to an agreement on an addendum, Defendants

would go in a different direction for their branding.

       33.       During the course of those discussions, Plaintiffs became aware of some

additional trademark applications filed by Defendants.

       34.       Plaintiffs are informed and believe and based there on allege, that on or about

August 6, 2018, Defendants or persons associated with Defendants filed US Trademark

Application Serial No. 88/066,454 for RUMFISH for use with clothing, towels, hotel and resort

services, online reservations and bookings, and fishing services, based upon a bona fide intent to

use the mark in commerce.

       35.       Plaintiffs are informed and believe and based there on allege, that on or about

August 6, 2018, Defendants or persons associated with Defendants filed US Trademark

Application Serial No. 88/066,480 for RUMFISH BEACH RESORT for use with clothing,

towels, hotel and resort services, and online reservations and bookings, based upon a bona fide

intent to use the mark in commerce.




                                      GREENSPOON MARDER LLP
                                                9
Case 8:19-cv-00595-CEH-AEP Document 1 Filed 03/08/19 Page 10 of 23 PageID 10



       36.     Plaintiffs are informed and believe and based there on allege, that on or about

August 6, 2018, Defendants or persons associated with Defendants filed US Trademark

Application Serial No. 88/066,500 for RUMFISH CHARTERS for use with clothing, towels, and

fishing services, based upon a bona fide intent to use the mark in commerce.

       37.     On or about February 14, 2019, Plaintiffs became aware of a number of news

articles and press releases regarding one or more of Plaintiff’s resort properties. Specifically, the

articles and releases announced that Defendant’s licensing arrangements with Guy Harvey were

ending in March 2019 and the Defendants intended to rebrand The Guy Harvey Outpost as

RUMFISH BEACH RESORT.               Defendants also expressed an intention to use RUMFISH

BEACH LIFE, as well as, generally referred to its businesses as the RUMFISH BRAND.

       38.     On or about February 15, 2019, Plaintiffs sent a cease and desist letter to

Defendants with a copy to their attorneys. The letter set forth Plaintiffs’ position regarding the

intended rebranding as RUMFISH BEACH RESORT and/or RUMFISH BEACH LIFE, as well

as, references to the RUMFISH BRAND, being violations of the terms of the May 2014 Consent

and Settlement Agreement.

                      FIRST CAUSE OF ACTION FOR ACTUAL AND
                        ANTICIPATORY BREACH OF CONTRACT

       39.     Plaintiffs incorporate by reference as part of this cause of action the allegations

contained in ¶¶5 through 38.

       40.     The May 2014 Consent and Settlement Agreement is a binding and enforceable

agreement between Plaintiffs and Defendants.

       41.     Plaintiffs have performed all of their duties and obligations under the May 2014

Consent and Settlement Agreement, and are not presently in breach of the same, material or

otherwise.

                                      GREENSPOON MARDER LLP
                                               10
Case 8:19-cv-00595-CEH-AEP Document 1 Filed 03/08/19 Page 11 of 23 PageID 11



       42.     By the terms of the May 2014 Consent and Settlement Agreement, Defendants,

and each of them, are prohibited from using RUMFISH on its own for restaurant and bar services

in the United States.

       43.     In addition, any and all uses of the term “RUMFISH” by Defendants, and each of

them, must be in connection with and immediately followed by the term “GRILL”.

       44.     Plaintiffs are informed and believe and based there on allege, that on or about

March 13, 2019, Defendants intend to begin operating at least one of their resort properties as

RUMFISH BEACH RESORT in violation of the May 2014 Consent and Settlement Agreement.

       45.     Plaintiffs are informed and believe and based there on allege, that on or about

March 13, 2019, Defendants intend to begin operating using the mark RUMFISH BEACH LIFE

in connection with a planned rebranding of at least one of its resort properties in violation of the

May 2014 Consent and Settlement Agreement.

       46.     Plaintiffs are informed and believe and based there on allege, that Defendants

have stated, under oath, that they have a bona fide intention to use the marks RUMFISH,

RUMFISH BEACH RESORT, and RUMFISH CHARTERS in United States commerce.

       47.     Each of the foregoing actions and intentions expressed by Defendants is a failure

of Defendants to satisfy their duties and obligations under the May 2014 Consent and Settlement

Agreement and constitutes an actual or anticipatory material breach thereof. Such breaches are

material as they all go to the essence of the agreement, to wit, the parties’ respective uses of the

term RUMFISH.

       48.     Because of Defendants’ actual and/or anticipatory breaches, Plaintiffs have

suffered or will suffer general and consequential damages, including loss of the benefit of the




                                      GREENSPOON MARDER LLP
                                               11
Case 8:19-cv-00595-CEH-AEP Document 1 Filed 03/08/19 Page 12 of 23 PageID 12



bargain, loss of future earnings, and irreparable damages from injury to the goodwill in

Plaintiffs’ trademarks, in an amount to be proven at trial, but believed to be in excess of $75,000.

       49.     Because of Defendants’ actual and/or anticipatory breaches, Plaintiffs are entitled

to rescission of the May 2014 Consent and Settlement Agreement, return of their US Trademark

Application for the term RUMFISH on its own and registration of the same, or, in the alternative,

an order of specific performance directing Defendants to only use “Rumfish” in conjunction with

and immediately followed by the term “Grill”, regardless of the goods and/or services.

                   SECOND CAUSE OF ACTION FOR INFRINGEMENT
                       OF U.S. TRADEMARK REGISTRATIONS

       50.     Plaintiff incorporates by reference as part of this cause of action the allegations

contained in ¶¶5 through 49.

       51.     Plaintiffs are the exclusive owner of U.S. Trademark Registration No. 5,124,613

for RUMFISH Y VINO, listed on the Principal Register, granted January 17, 2017, having been

filed on October 7,2013 and used for bar and restaurant services included within Int. Cls. 43.

(Exhibit A).

       52.     Subsequent adoption and commercial use by Defendants of RUMFISH,

RUMFISH BEACH RESORT, RUMFISH CHARTERS, and RUMFISH BEACH LIFE in

connection with their clothing, towels, hotel services, resort services, reservation and lodging

service, and fishing services contrary to the terms and covenants of the May 2014 Consent and

Settlement Agreement is likely to cause confusion, mistake and deception in the minds of

purchasers, members of the trade and the general public, relative to Plaintiffs, Plaintiffs’

federally registered mark, and the correct source of the parties’ respective services.

       53.     Past, present and future commercial usage by Defendants of the RUMFISH name

and commercial designations that include RUMFISH BEACH RESORT, RUMFISH

                                      GREENSPOON MARDER LLP
                                               12
Case 8:19-cv-00595-CEH-AEP Document 1 Filed 03/08/19 Page 13 of 23 PageID 13



CHARTERS, and RUMFISH BEACH LIFE contrary to the terms and covenants of the May

2014 Consent and Settlement Agreement constitutes infringement of Plaintiffs’ U.S. trademark

registration under the U.S. trademark laws. 15 U.S.C. §1051 et. seq., 15 U.S.C. §1114(a).

       54.     Plaintiffs are entitled to a full range of injunctive and monetary relief and

remedies under the U.S. trademark laws. 15 U.S.C. §§ 1116, 1117 and 1118.

           THIRD SECOND CAUSE OF ACTION FOR FALSE DESIGNATION
                  OF ORIGIN AND FALSE REPRESENTATION RE
          TRADEMARKS UNDER THE LANHAM ACT 15 U.S.C. §1125(a)(1)(A)

       55.     Plaintiff incorporates by reference as part of this cause of action the allegations

contained in ¶¶5 through 54.

       56.     The RUMFISH Y VINO name used by Plaintiffs for their bar and restaurant

services is a designation of origin that identifies Plaintiffs as an exclusive source and

distinguishes Plaintiffs’ services in the marketplace.

       57.     The designation of origin RUMFISH Y VINO, as used by Plaintiffs as a mark and

a source indicator was inherently distinctive when first used and protectable under the U.S.

trademark laws long prior to Defendants’ use of RUMFISH, RUMFISH BEACH RESORT,

RUMFISH CHARTERS, and RUMFISH BEACH LIFE contrary to the terms and covenants of

the May 2014 Consent and Settlement Agreement, which are all identical and a closely similar

designation to Plaintiffs’ RUMFISH Y VINO mark.

       58.     The designation of origin RUMFISH Y VINO, as used by Plaintiffs as source

indicators, are readily recognized and have become famous among customers, members of the

trade and the general public by reason of Plaintiffs’ extensive use of these designations of origin,

in Belize and the U.S., in connection with selling, promoting and advertising their services.




                                      GREENSPOON MARDER LLP
                                               13
Case 8:19-cv-00595-CEH-AEP Document 1 Filed 03/08/19 Page 14 of 23 PageID 14



        59.      Plaintiffs are informed and believe and based thereon allege that Defendants

promote and advertise (and intend to promote and advertise) their clothing, towels, hotel

services, resort services, reservation and lodging service, and fishing services identified by the

names RUMFISH, RUMFISH BEACH RESORT, RUMFISH CHARTERS, and RUMFISH

BEACH LIFE contrary to the terms and covenants of the May 2014 Consent and Settlement

Agreement by issuing press releases, operating a resort location, maintaining a website, and

distributing commercial trade pieces and promotional items.

        60.      Defendants’ unauthorized usage of RUMFISH, RUMFISH BEACH RESORT,

RUMFISH CHARTERS, and RUMFISH BEACH LIFE contrary to the terms and covenants of

the May 2014 Consent and Settlement Agreement is likely to cause consumer confusion relative

to Plaintiffs, Defendants, and the correct source of the parties’ respective services.

        61.      Defendants’ prominent use of RUMFISH, RUMFISH BEACH RESORT,

RUMFISH CHARTERS, and RUMFISH BEACH LIFE contrary to the terms and covenants of

the May 2014 Consent and Settlement Agreement will likely cause members of the trade,

customers and others to mistakenly believe that Defendants are affiliated or otherwise authorized

by Plaintiffs.

        62.      By using the above-described false designations of origin RUMFISH, RUMFISH

BEACH RESORT, RUMFISH CHARTERS, and RUMFISH BEACH LIFE contrary to the

terms and covenants of the May 2014 Consent and Settlement Agreement, Defendants have and

will pass off its services as Plaintiffs’ services.

        63.      Defendants knew or should have known that in selecting and using RUMFISH,

RUMFISH BEACH RESORT, RUMFISH CHARTERS, and RUMFISH BEACH LIFE contrary

to the terms and covenants of the May 2014 Consent and Settlement Agreement as designations


                                        GREENSPOON MARDER LLP
                                                 14
Case 8:19-cv-00595-CEH-AEP Document 1 Filed 03/08/19 Page 15 of 23 PageID 15



of origin, it would likely fool purchasers and members of the trade into mistakenly believing that

Plaintiffs’ and Defendants’ services were commonly produced, sponsored, approved or licensed.

       64.     Commercial usage by Defendant of RUMFISH, RUMFISH BEACH RESORT,

RUMFISH CHARTERS, and RUMFISH BEACH LIFE contrary to the terms and covenants of

the May 2014 Consent and Settlement Agreement is likely to cause confusion, mistake and

deception in the minds of purchasers, members of the trade and the general public - relative to

Plaintiffs’ services, Plaintiffs’ commercial activities, Plaintiffs and the correct source of

Defendants’ services.

       65.     Existing and potential customers, members of the trade, as well as members of the

general public will, upon observing or reacting to Defendants’ usage of RUMFISH, RUMFISH

BEACH RESORT, RUMFISH CHARTERS, and RUMFISH BEACH LIFE contrary to the

terms and covenants of the May 2014 Consent and Settlement Agreement, likely believe there is

a sponsorship, affiliation, association, licensing and/or other business connection between

Plaintiffs and Defendants.

       66.     Plaintiffs have no plain, speedy or adequate remedy at law and will continue to

suffer great and irreparable injury to the trade identify rights for which it cannot be fully

compensated in damages - unless the Court enjoins Defendants from further use of its

confusingly similar and false designation of origin RUMFISH, RUMFISH BEACH RESORT,

RUMFISH CHARTERS, and RUMFISH BEACH LIFE contrary to the terms and covenants of

the May 2014 Consent and Settlement Agreement.

       67.     Past, present and future commercial usage by Defendants of RUMFISH,

RUMFISH BEACH RESORT, RUMFISH CHARTERS, and RUMFISH BEACH LIFE contrary

to the terms and covenants of the May 2014 Consent and Settlement Agreement – constitute


                                     GREENSPOON MARDER LLP
                                              15
Case 8:19-cv-00595-CEH-AEP Document 1 Filed 03/08/19 Page 16 of 23 PageID 16



infringement, false designation of origin, false representation and violation of Plaintiffs’ trade

identity rights and the general public’s right to be free from confusion and misrepresentations

under the U.S. trademark laws. 15 U.S.C. §1051, et seq., §1125(a)(1)(A).

       68.     Plaintiffs are entitled to a full range of injunctive and monetary relief and

remedies under the provisions of The Lanham Act and the U.S. laws relating to trademarks and

unfair competition. 15 U.S.C. §§1116, 1117 and 1118.

             FOURTH CAUSE OF ACTION FOR DECLARATORY RELIEF
                              28 U.S.C. § 2201

       69.     Plaintiff incorporates by reference as part of this cause of action the allegations

contained in ¶¶5 through 68.

       70.     An actual and present controversy exists between Plaintiffs and Defendants with

respect to Defendants’ ability to use RUMFISH, RUMFISH BEACH RESORT, RUMFISH

CHARTERS, and RUMFISH BEACH LIFE contrary to the terms and covenants of the May

2014 Consent and Settlement Agreement.

       71.     In this complaint, Plaintiffs seek rescission of the May 2014 Consent and

Settlement Agreement because of Defendants’ actual and/or anticipatory material breaches

thereof. Plaintiffs also seek restoration of their right to use RUMFISH on its own as a trademark

in the United States.

       72.     In the event that this Court determines that the May 2014 Consent and Settlement

Agreement should be rescinded and that Plaintiffs’ right to use the trademark RUMFISH on its

own should be restored, Plaintiffs seek a declaration that its rights to use the trademarks

RUMFISH, RUMFISH Y VINO, and any other formative mark using the term RUMFISH is

superior to any rights that Defendants may claim in RUMFISH, RUMFISH GRILL, RUMFISH



                                     GREENSPOON MARDER LLP
                                              16
Case 8:19-cv-00595-CEH-AEP Document 1 Filed 03/08/19 Page 17 of 23 PageID 17



BEACH RESORT, RUMFISH CHARTERS, RUMFISH BEACH LIFE, or any other formative

mark using the term RUMFISH.

       73.      Moreover, the prior knowledge of Defendants and the May 2014 Consent and

Settlement Agreement with Plaintiffs supports the declaration that Defendants have waived any

right to object to Plaintiffs’ use of the trademarks RUMFISH, RUMFISH Y VINO, and any

other formative mark using the term RUMFISH, that Defendants are estopped from asserting any

such objection, and is similarly barred from doing so under the doctrines of laches and

acquiescence.

       74.      Plaintiffs’ and Defendants' interests are adverse, and a judicial determination is

necessary and appropriate to resolve the parties’ respective interests.

       75.      Plaintiffs request that this Court resolve the competing contentions of the parties

and declare that:

       a.       as between Plaintiffs and Defendants, Plaintiffs alone are entitled to use the marks

                RUMFISH, RUMFISH Y VINO, and any formative mark incorporating the term

                RUMFISH;

       b.       Defendants do not have the right to use the terms RUMFISH, RUMFISH GRILL,

                RUMFISH BEACH RESORT, RUMFISH CHARTERS, RUMFISH BEACH

                LIFE, or any other formative mark using the term RUMFISH in connection with

                any goods and/or services;

       c.       Defendants' US Trademark Registration No. 4,832,829 for RUMFISH GRILL

                should be cancelled, and cannot be used by Defendants to challenge Plaintiffs’

                use of their RUMFISH Y VINO mark or any formative mark incorporating the

                term RUMFISH for any products or services;


                                      GREENSPOON MARDER LLP
                                               17
Case 8:19-cv-00595-CEH-AEP Document 1 Filed 03/08/19 Page 18 of 23 PageID 18



      d.   Defendants' US Trademark Application Serial No. 86/505,726 for RUMFISH

           GRILL Logo should be refused or abandoned, and cannot be used by Defendants

           to challenge Plaintiffs’ use of their RUMFISH Y VINO mark or any formative

           mark incorporating the term RUMFISH for any products or services;

      e.   Defendants' US Trademark Application Serial No. 88/066,454 for RUMFISH

           should be refused or abandoned, and cannot be used by Defendants to challenge

           Plaintiffs’ use of their RUMFISH Y VINO mark or any formative mark

           incorporating the term RUMFISH for any products or services;

      f.   Defendants' US Trademark Application Serial No. 88/066,480 for RUMFISH

           BEACH RESORT should be refused or abandoned, and cannot be used by

           Defendants to challenge Plaintiffs’ use of their RUMFISH Y VINO mark or any

           formative mark incorporating the term RUMFISH for any products or services;

      g.   Defendants' US Trademark Application Serial No. 88/066,500 for RUMFISH

           CHARTERS should be refused or abandoned, and cannot be used by Defendants

           to challenge Plaintiffs’ use of their RUMFISH Y VINO mark or any formative

           mark incorporating the term RUMFISH for any products or services;

      h.   Plaintiffs’ use of the mark RUMFISH Y VINO has at all times been proper and

           does not violate any terms of the May 2014 Consent and Settlement Agreement or

           any rights that Defendants may have; and

      i.   Defendants have waived, are estopped, and are otherwise barred from claiming

           Plaintiffs infringed the rights, if any, that Defendants may have in any mark

           incorporating the term “RUMFISH”.




                                GREENSPOON MARDER LLP
                                         18
Case 8:19-cv-00595-CEH-AEP Document 1 Filed 03/08/19 Page 19 of 23 PageID 19



               FIFTH CAUSE OF ACTION FOR CANCELLATION OF MARKS
                   UNDER THE LANHAM ACT 15 U.S.C. §§1064 and 1119

       76.      Plaintiff incorporates by reference as part of this cause of action the allegations

contained in ¶¶5 through 76.

       77.      Plaintiffs are the first users of the term “RUMFISH”, in any form, and entitled to

sole and exclusive ownership and use of the same, but for the May 2014 Consent and Settlement

Agreement.

       78.      The May 2014 Consent and Settlement Agreement is subject to rescission because

of Defendants’ material breach as alleged above.

       79.      Defendants claim ownership of U.S. Trademark Registration No. 4,832,829 for

RUMFISH GRILL. U.S. Trademark Registration No. 4,832,829 should be cancelled pursuant to

15 U.S.C. sections 1064 and 1119, because, as between Plaintiffs and Defendants, Defendants

are the junior users and the term RUMFISH GRILL is likely to cause confusion, mistake, or

deception as to the existence of an affiliation, connection, or association between Plaintiffs and

Defendants.     In addition, Defendants were only permitted to use the RUMFISH GRILL

trademark and obtain U.S. Registration 4,832,829 because of the Consent and Settlement

Agreement as Plaintiffs’ prior filed “RUMFISH y vino” application had been cited against their

application.

       80.      Defendants claim ownership of US Trademark Application Serial No. 86/505,726

for RUMFISH GRILL Logo. US Trademark Application Serial No. 86/505,726 should be

refused registration and the application abandoned pursuant to 15 U.S.C. sections 1064 and

1119, because, as between Plaintiffs and Defendants, Defendants are the junior users and the

RUMFISH GRILL Logo is likely to cause confusion, mistake, or deception as to the existence of

an affiliation, connection, or association between Plaintiffs and Defendants.

                                      GREENSPOON MARDER LLP
                                               19
Case 8:19-cv-00595-CEH-AEP Document 1 Filed 03/08/19 Page 20 of 23 PageID 20



       81.     Defendant claims ownership of US Trademark Application Serial No. 88/066,454

for RUMFISH. US Trademark Application Serial No. 88/066,454 should be refused registration

and the application abandoned pursuant to 15 U.S.C. sections 1064 and 1119, because, as

between Plaintiffs and Defendants, Defendants are the junior users and RUMFISH is likely to

cause confusion, mistake, or deception as to the existence of an affiliation, connection, or

association between Plaintiffs and Defendants, and the RUMFISH application is contrary to the

Consent and Settlement Agreement.

       82.     Defendant claims ownership of US Trademark Application Serial No. 88/066,480

for RUMFISH BEACH RESORT. US Trademark Application Serial No. 88/066,480 should be

refused registration and the application abandoned pursuant to 15 U.S.C. sections 1064 and

1119, because, as between Plaintiffs and Defendants, Defendants are the junior users and

RUMFISH is likely to cause confusion, mistake, or deception as to the existence of an affiliation,

connection, or association between Plaintiffs and Defendants, and the RUMFISH BEACH

RESORT application is contrary to the Consent and Settlement Agreement.

       82.     Defendant claims ownership of US Trademark Application Serial No. 88/066,500

for RUMFISH CHARTERS. US Trademark Application Serial No. 88/066,500 should be

refused registration and the application abandoned pursuant to 15 U.S.C. sections 1064 and

1119, because, as between Plaintiffs and Defendants, Defendants are the junior users and

RUMFISH is likely to cause confusion, mistake, or deception as to the existence of an affiliation,

connection, or association between Plaintiffs and Defendants, and the RUMFISH CHARTERS

application is contrary to the Consent and Settlement Agreement.

       84.     Pursuant to the Lanham Act, the Court has jurisdiction to order the USPTO to

make appropriate entries on the Federal Register with respect to the subject marks, and its


                                     GREENSPOON MARDER LLP
                                              20
Case 8:19-cv-00595-CEH-AEP Document 1 Filed 03/08/19 Page 21 of 23 PageID 21



inability to serve as a proper indicator of origin, due to its likelihood of causing confusion,

mistake, or deception as to the existence of an affiliation, connection, or association between

Plaintiffs and Defendants. The Court can also order the Defendants to abandon any registration

or application.

                                             *****

                                       RELIEF SOUGHT

WHEREFORE, Plaintiffs Rumfish Y Vino Corporation and JPL Partners #1, LP, pray for:

       1.         Rescission of the May 2014 Consent and Settlement Agreement between

Plaintiffs and Defendants;

       2.         Judgment for preliminary and permanent injunctions enjoining Defendants

Fortune Hotels, Inc., RIA-Sandpiper, Inc., Resort Inns of America, Inc. d/b/a Tradewinds Island

Resort, all their officers, directors, owners, partners, employees, servants and agents, and all

those persons in active concert or participation with Defendants from violating Plaintiffs’ rights

by way of:

                  (a)   using RUMFISH, RUMFISH GRILL, RUMFISH BEACH RESORT,

       RUMFISH CHARTERS, or any name or phrase including “RUMFISH” for or in

       connection with any goods or services;

                  (b)   using any word, name, mark, designation, logo or other materials for or in

       connection with any goods or services - which is likely to cause confusion, mistake or

       deception as to source relative to any of Plaintiffs’ names, marks, designations of origin,

       logos, including RUMFISH, RUMFISH Y VINO, RUMFISH-related marks, or phrases

       including “RUMFISH”;




                                      GREENSPOON MARDER LLP
                                               21
Case 8:19-cv-00595-CEH-AEP Document 1 Filed 03/08/19 Page 22 of 23 PageID 22



                (c)     using a website or domain name including the word “RUMFISH” for any

        goods or services;

                (d)     passing off Defendants’ goods or services as Plaintiffs’ goods or services;

                (e)     practicing unfair competition, unfair trade practices, false advertising

        and/or misappropriation of Plaintiffs’ trade identity in RUMFISH;

                (f)     practicing any conduct aimed at or likely to result in diverting business

        intended for Plaintiffs or injuring Plaintiffs’ good will and business reputation in

        RUMFISH by way of imitation, misappropriation, false statements, fraud, advertising

        and/or deception.

        3.      An Order from the Court commanding that Defendant mail notice letters at its

expense to all customers, accounts, distributors, salesmen, sales reps, and suppliers - informing

them that Defendant has committed unfair competition and trademark infringement against

Plaintiff and that it has no affiliation with Plaintiff.

        4.      An Order from the Court commanding that Defendant destroy and provide a

certification of such destruction of all advertising, labeling, packaging, sales literature,

promotional literature, catalogs, marketing materials and other trade pieces within its possession

or control which use or display RUMFISH, RUMFISH GRILL, RUMFISH BEACH RESORT,

RUMFISH CHARTERS, or any phrase including the term “RUMFISH”;

        5.      Actual and compensatory money damages suffered by Plaintiff, and treble

damages for the trademark infringement, in an amount to be ascertained, but in excess of

$75,000;

        6.      An accounting for all Defendants’ profits from the acts of infringement;

        7.      Exemplary and punitive damages against Defendants;


                                        GREENSPOON MARDER LLP
                                                 22
Case 8:19-cv-00595-CEH-AEP Document 1 Filed 03/08/19 Page 23 of 23 PageID 23



        8.      Reasonable attorneys’ fees and costs of this civil action. 15 U.S.C. §1117(a);

        9.      Defendants’ U.S. Trademark Registration No. 4,832,829 for RUMFISH GRILL

be cancelled;

        10.     Defendants US Trademark Application Serial Nos. 86/505,726 for RUMFISH

GRILL Logo, 88/066,454 for RUMFISH, 88/066,480 for RUMFISH BEACH RESORT, and

88/066,500 for RUMFISH CHARTERS be refused registration and the applications abandoned;

and;

        11.     All other injunctive and monetary relief which the Court deems justifiable.

                                             *****

                                 DEMAND FOR JURY TRIAL

        Plaintiffs Rumfish Y Vino Corporation and JPL Partners #1, LP hereby demand a trial by

jury.



DATED 8TH day of March, 2019.

                                              Respectfully Submitted,


                                              /s/ Murray B. Silverstein
                                              Murray B. Silverstein
                                              Florida Bar No. 349216
                                              Jacob L. Boehner
                                              Florida Bar No. 1002685
                                              GREENSPOON MARDER LLP
                                              401 East Jackson Street, Suite 1825
                                              Tampa, FL 33602 | (813) 769-7036
                                              murray.silverstein@gmlaw.com
                                              Secondary: moneka.simpson@gmlaw.com
                                              jacob.boehner@gmlaw.com




                                      GREENSPOON MARDER LLP
                                               23
